Citation Nr: 1822185	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 2, 2009, for the assignment of an increased rating of 40 percent for residuals of gunshot wound of posterior right thigh including scar.

2.  Whether there was of clear and unmistakable error (CUE) in a January 1972 rating decision assigning a 10 percent evaluation for right thigh wound.  

3.  Entitlement to an effective date earlier than March 2, 2009, for the assignment of an increased rating of 30 percent for residuals of gunshot wound of posterior left thigh

4.  Whether there was clear and unmistakable error (CUE) in a January 1972 rating decision assigning a non-compensable evaluation for left thigh wound.  





ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1971 with Active Guard Reserve service from November 1990 to March 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in January 2012 and before the undersigned Veterans Law Judge at a March 2015 hearing.  The transcripts of both hearings are associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A claim for increased rating for residuals of gunshot wound of posterior right thigh including scar was received by VA on March 2, 2009.  There were no prior unadjudicated claims.

2.  A claim for increased rating for residuals of gunshot wound of posterior left thigh was received by VA on March 2, 2009.  There were no prior unadjudicated claims.

3.  The Veteran has not alleged an error of fact or law in the January 1972 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 2, 2009, for the grant of a 40 percent disability rating for residuals of gunshot wound of posterior right thigh including scar have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date prior to March 2, 2009, for the grant of a 30 percent disability rating for residuals of gunshot wound of posterior left thigh have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The January 1972 rating decision assigning 10 percent and non-compensable evaluations for left and right lower extremity wounds was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

As to the consideration of whether there was CUE in the January 1972 rating decision, in Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to matters of CUE.  Therefore, no further discussion of the VCAA is warranted with respect to that aspect of this decision. 

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ comply with 38 C.F.R. § 3.103 (2017). 


II.  Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.      § 5110  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C. § 5110(a). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o)(2).  

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R.                     § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

A January 1972 rating decision granted entitlement to service connection for residuals of shrapnel wound to the posterior right thigh with moderate muscle loss and assigned a 10 percent rating, effective March 2, 1971, the day after the Veteran's separation from service.  The rating decision further granted service connection for a scar as residuals of shrapnel wound to the posterior left thigh and assigned a noncompensable rating, also effective March 2, 1971.  The Veteran did not submit a notice of disagreement or otherwise express disagreement with that determination within one year and, as such, the decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The next claim involving the service-connected residuals of gunshot wounds of the posterior right thigh and posterior left thigh was a claim for increased ratings that was received on March 2, 2009, which is the current effective date for the 40 percent and 30 percent disability ratings, respectively.  There is no contention or evidence to suggest a factually ascertainable increase in disability in the year preceding the claim for increased ratings.

The Board notes that rating decisions dated July 2009 and May 2010 continued the evaluations of residuals of gunshot wound of the posterior right thigh including scar at 10 percent disabling and scar as residuals of gunshot wound of the posterior left thigh at 0 percent disabling.  Thereafter, a September 2013 rating decision had increased the evaluation of residuals of gunshot wound of the posterior left thigh to 30 percent, effective January 12, 2012 and continued evaluation of the scar on the left thigh at 0 percent disabling.  In a December 2013 rating decision, CUE was found in the May 2010 rating decision in continuing the evaluations of the right thigh at 10 percent and left thigh at 0 percent while the evidence available at the time factually showed that the disabilities had increased.  The RO corrected the errors with increased evaluations of the right thigh to 40 percent and left thigh to 30 percent, each effective from March 2, 2009, the date of receipt of the claim for increased ratings.  

In his January 2014 Notice of Disagreement (NOD), the Veteran did not dispute the increased ratings for his residuals of gunshot wounds to the right and left thighs.  Rather, the Veteran asserts that his 40 percent rating for residuals of gunshot wound to the posterior right thigh and 30 percent rating for residuals of gunshot wound to the posterior left thigh should be effective from March 2, 1971, the day after his separation from service and the effective date for his 10 percent rating for residuals of shrapnel wound to the posterior right thigh with moderate muscle loss and of his noncompensable rating for his posterior left thigh.  The Veteran asserts there was CUE in the failure of the January 1972 rating decision to rate his right thigh disability at 40 percent and left thigh disability at 30 percent.  

At the March 2015 Board hearing, the Veteran testified that the severity of his residuals "has always been this bad" and that his initial disability evaluations in the January 1972 rating decision were not correctly rated.  He further testified that he did not appeal the January 1972 rating decision because without medical records, "anything [the Veteran] had to say would be completely pointless."  

The Veteran did file a claim for entitlement to service connection for residuals of gunshot wounds of the posterior right thigh and posterior left thigh within one year of separation from service and was ultimately granted entitlement to service connection in a January 1972 rating decision, effective March 2, 1971.  As the Veteran did not file a timely notice of disagreement within one year, that decision is final.  38 U.S.C. § 7105.  Thus, the earliest effective date would be March 2, 2009, the date of his claim for increase ratings, as there is no lay or medical evidence to support a finding that there was a demonstrable increase in the residuals for the gunshot wound disabilities within one year of his claim for increased ratings.   

Therefore, the sole potential basis for an earlier effective date for the Veteran's 40 percent disability rating for his service-connected right thigh disability and left thigh disability at 30 percent would be based on a finding of CUE in the January 1972 rating decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  At the time of the January 1972 rating decision, the claims file included the Veteran's Application for Compensation or Pension (VA Form 21-526), an October 1971 RO request for medical records regarding gunshot wounds to both thighs, a deferred rating decision dated November 1971, a December 1971 request for a physical examination, and a December 1971 VA examination report.  

The December 1971 VA examination report included the Veteran's reports that cold weather affected his legs, he experienced pain in the scars, his feet were always cold, and that he did not have much feeling in the back of his right leg.  The report also noted the Veteran's history of bullet wounds to both thighs during service in Vietnam.  Upon physical examination, the VA examiner observed moderate loss of underlying muscle tissue in the upper portion of the right thigh.  The VA examiner further identified a 4-inch scar in the upper posterior of the left thigh.  There is a notation in the report that the left scar was superficial, and that both scars were well-healed and non-tender.  It was further reported that all motion of both lower extremities were full range.  The VA examiner observed good muscle development and strength.  Although the Veteran stated that his feet were cold, the VA examiner observed a "completely normal" vascular examination.   

The January 1972 rating decision indicated that the Veteran filed his claim in August 1971 for entitlement to service connection for gunshot wounds to both thighs.  The rating decision further noted that the Veteran was wounded in action in January 1969, was hospitalized for about one month, and the affected areas were the posterior thighs just below the inter-crual crease of both buttocks.  The rating decision further referenced the physical examination findings of the December 1971 VA examiner.  The January 1972 rating decision granted service connection for residuals of shrapnel wound to the posterior right thigh with moderate muscle loss assigning a 10 percent rating, and for a scar as residuals of shrapnel wound to the posterior left thigh assigning a noncompensable rating.  

As to whether there was CUE in the January 1972 rating decision in failing to assign 40 percent and 30 percent disability ratings for the right thigh disability and left thigh disability, respectively, the Board notes that the January 1972 rating decision rated the Veteran's residuals of thigh wound disabilities under Diagnostic Code (DC) 5313.  38 C.F.R. § 4.73 (1972).  At the time of the January 1972 rating decision, the VA regulations regarding the ratings of muscle disabilities was last revised May 22, 1964.  See 38 C.F.R. § 4.55, 4.56 (1964); 29 Fed Reg 6718.  The Board notes that 38 C.F.R. § 4.56 was amended twice during the appellate time period, effective October 2, 1978, and June 3, 1997.  38 C.F.R. § 4.73 was revised once during the appellate time period, effective July 3, 1997 but did not affect DC 5313.  DC 5313 provided that a "slight" muscle injury was rated 0 percent disabling; "moderate" muscle injury was rated 10 percent disabling; "moderately severe" injury was rated 30 percent disabling; and "severe" muscle injury was rated 40 percent disabling.  

Guidance for evaluating muscle disabilities was found under 38 C.F.R. § 4.56 (1972).  Paragraph (a) stated that slight disability of muscles was characterized by a simple wound of muscle without debridement, infection or effects of laceration.  History and complaint would have consisted of service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of cardinal symptoms of muscle injury or painful residuals.  Objective findings would have included a minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.  

Paragraph (b) stated that moderate disability of muscles was characterized by through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.  History and complaint would have consisted of service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.  Objective findings would have included entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  38 C.F.R. § 4.56 (1972). 

Paragraph (c) stated that moderately severe disability of muscles was characterized by through and through or deep penetrating wound by high velocity missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  History and complaint would have consisted of service department record or other sufficient evidence showing hospitalization for prolonged period in service for treatment of wound of severe grade and record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards was to be considered, if present.  Objective findings would have included entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups and indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) would have given positive evidence of marked or moderately severe loss.  Id.

Paragraph (d) stated that severe disability of muscles was characterized by through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  History and complaint was the same as for moderately severe disability of muscles, but in aggravated form.  Objective findings included extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-rays might have shown minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation showed moderate or extensive loss of deep fascia or of muscle substance.  There would have been soft or flabby muscles in wound area and muscles would not have swelled and hardened normally in contraction.  Tests of strength and endurance compared with the sound side or of coordinated movements showed positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration would not be present but a diminished excitability to Faradism compared with the sound side might have been present.  Visible or measured atrophy might or might not have been present and adaptive contraction of opposing groups of muscles, if present, indicated severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone without true skin covering, in an area where the bone was normally protected by muscle indicated the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), might have been included in the severe group if there was sufficient evidence of severe disability.  Id.  

As discussed above, the RO referenced the physical examination findings of the December 1971 VA examiner.  The RO noted the 4-inch scar in the upper posterior thigh on the left that was superficial with no tenderness.  The RO further referenced the loss of underlying muscle tissue in the right thigh that was assessed as moderate.  The rating decision further discussed the good muscle development and strength in both lower extremities found on physical examination.  Based upon the reasoning contained within the rating decision, the RO did not commit clear and mistakable error based upon the record and the law that existed when the decision was made.  38 C.F.R. § 4.56, 4.73 (1972).  

The Board has considered the Veteran's contention that his original assessment was not correct.  Based on his interpretation of the current ratings criteria under 38 C.F.R. § 4.56, the Veteran asserts that his left leg should have been rated "moderately severe" because of the debridement, and his right leg assessed as "severe" because the wound to that leg meets several of the criteria listed in the "objective findings" section.  In a March 2010 statement, the Veteran argued that the debridement of his wounds was not considered.  The Veteran also stated that his medical records regarding his leg wounds were lost sometime when he was shipped from Vietnam to Japan and back to Vietnam.  At the March 2015 hearing, the Veteran asserted that the "shrapnel opinion" was "clearly an error" in reference to what his disability was rated as in the January 1972 rating decision.  Under DC 5313, muscle injuries from bullets, small shells, shrapnel fragment, and missiles are collectively rated together, with the focus primarily upon the nature and severity of the injury itself.   Moreover, as noted above, allegations of CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence or of the Secretary's failure to fulfill the duty to assist do not constitute CUE.  Fugo, 6 Vet. App. at 44; see also 38 C.F.R. § 20.1403(d)(2), (3).  

As such, at most there is a disagreement with VA's duty to assist and the RO's weighing and evaluation of evidence.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

The RO applied the known facts to the law in effect at the time of the January 1972 rating decision.  In sum, an outcome determinative error has not been demonstrated; hence the Board cannot find CUE in the January 1972 rating decision that failed to assign a 40 percent disability rating for the Veteran's right thigh disability and 30 percent disability rating for his left thigh disability.

In summary, there is nothing in the record to support that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its January 1972 rating decision and, therefore, the Veteran's motion for revision of that decision must be denied.  In addition, as the Veteran filed his claim for an increased rating for his thigh disabilities on March 2, 2009, there was no pending unadjudicated claim for an increased rating at that time, and there is no evidence demonstrating that an increased rating was first warranted at some discrete point in the year prior to March 2, 2009, the preponderance of the evidence is otherwise against the assignment of an effective date prior to March 2, 2009, for the assignment of a 40 percent rating for residuals of gunshot wound to the posterior right thigh and 30 percent rating for residuals of gunshot wound to the posterior left thigh.  

ORDER

Entitlement to an effective date earlier than March 2, 2009, for the assignment of an increased rating of 40 percent for residuals of gunshot wound of posterior right thigh including scar, to include the matter of CUE in a January 1972 rating decision, is denied. 

Entitlement to an effective date earlier than March 2, 2009, for the assignment of an increased rating of 30 percent for residuals of gunshot wound of posterior left thigh, to include the matter of CUE in a January 1972 rating decision, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


